DETAILED ACTION

Continued Examination Under 37 CFR 1.114
1.        A request for continued examination (“RCE”) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/02/2022 has been entered. 

Acknowledgements
This Office Action is in response to Applicant’s response/application filed on 08/02/2022.
The Examiner notes that citations to United States Patent Application Publication paragraphs are formatted as [####], #### representing the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-24 are currently pending.
Claims 1-16 are withdrawn from consideration due to an election made by the applicant in response to a restriction requirement. 
Claims 17, 19, 21 and 23 have been amended.
No claims have been added or canceled.
Claims 17-24 have been examined.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 17, 18, 19, 21, 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chitilian (US 20160012426), in view of Dods (US 20120284427), further in view of Geist (US 20150088617).
Regarding claim(s) 17 and 21, Chitilian discloses:
           receiving credentials of a user from an electronic communications device (By disclosing, “the network computing devices 110, 130, 140, and 150 are operated by users 101, merchant system operators, payment processing system operators, and salespersons 102, respectively” ([0033] of Chitilian); and “the payment processing system hands-free module 141 may receive a user's username and password ([user credentials]) and allow the user 101 to access services provided by the payment processing system 140” ([0049] of Chitilian)); 
           verifying the received user credentials against data in a customer database (By disclosing, “An example payment processing system 140 comprises a payment processing system hands-free module 141 and a data storage unit 142. In an example embodiment, the user 101 has a user account with the payment processing system 140. In an example embodiment, the payment processing system hands-free module 141 manages the user account. For example, the payment processing system hands-free module 141 may receive a user's username and password and allow the user 101 to access services provided by the payment processing system 140” which means the username and password have to be verified so the payment processing system can allow the user to access services by the payment processing system ([0049] of Chitilian)); 
           receiving, from the electronic communications device, device reader identifying data (By disclosing, “An example user computing device 110 …, and a hands-free payment application 116.” ([0035] of Chitilian); “the hands-free payment application 116 extracts data from the beacon, such as a beacon identifier, a merchant system name, communication technology requirements, or any other suitable information” ([0089] of Chitilian); “the user computing device 110 generates a token for a potential transaction … The token may comprise … the beacon identifier ([device reader identifying data]), …” ([0091] of Chitilian); and “the user computing device 110 transmits the token to the payment processing system hands-free module 141” ([0095] of Chitilian)); 
             the electronic communications device receiving the device reader identifying data from the device reader (By disclosing, “the hands-free payment application 116 extracts data from the beacon, such as a beacon identifier, a merchant system name, communication technology requirements, or any other suitable information” ([0089] of Chitilian));
            device reader identifying data comprising a unique identifier for the device reader (By disclosing, “An example user computing device 110 comprises …, and a hands-free payment application 116.” ([0035] of Chitilian); “the user computing device 110 generates a token for a potential transaction … The token may comprise … the beacon identifier ([device reader identifying data]), …” ([0091] of Chitilian));
           verifying the device reader identifying data against data in a device reader database (By disclosing, “the payment processing system hands-free module 141 may compare the beacon identifier to a database to determine if the beacon identifier is registered and approved.” ([0097] of Chitilian)).
          Chitilian does not disclose:
          the device reader identifying data comprising a magnetic signature of a magnetic field produced by a device reader;
           receiving, based on the verified device reader identifying data, order data from a terminal comprising the device reader, wherein neither the terminal nor the device reader obtains an identify of the user; and
          communicating, via the electronic communications device, the order data to allow the electronic communications device to send the order data to a payment provider.  
          However, Dods teaches:
         the device identifying data comprising a magnetic signature of a magnetic field produced by a device (By disclosing, “The portable electronic device 100 includes multiple components, such as a processor 102 that controls the overall operation of the portable electronic device 100.” ([0020] of Dods); and “The peripheral device 600, described in more detail below, includes a magnet which generates a magnetic field having one or more distinct characteristics that may be uniquely associated with the peripheral device 600… When the one or more distinct characteristics of the magnetic field generated by a particular peripheral device 600 are known, e.g. stored in memory 110, the processor 102 can identify the particular peripheral device 600 associated with the detected magnetic fields… The time varying magnetic field provides a distinct magnetic signature which is uniquely associated with a particular peripheral device 600” ([0049] of Dods)).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify a device reader with identifying data, in view of Dods to include technique of comprising a magnetic signature of a magnetic field produced by a device in the device identifying data. Doing so would result in an improved invention because the magnetic signature is uniquely associated with the device reader, so the position of the device reader can be identified accurately. 
           And Geist teaches:
           receiving, based on the device reader identifying data, order data from a terminal comprising the device reader, wherein neither the terminal nor the device reader obtains an identify of the user (By disclosing, “Embodiments include a system for automated payment of tolls that includes a toll reader at a toll station, and a RFID toll module that is coupled to a mobile device. The mobile device executes a toll application, and the RFID toll module includes at least one RFID tag that is configured to communicate with the toll reader using a RFID protocol for a toll transaction.” ([0026] of Geist); “wherein the RFID tag receives transaction information from a toll reader during the toll transaction” (Claim 25 and [0037] of Geist); “The toll reader signal 152 is received by the RFID tag 108, which responds with the identifier of the RFID tag 108. The toll reader signal 152 can, in some embodiments, contain information, such as an identifier of the toll reader 150” ([0032] of Geist); and “The toll reader at the toll station transmits a toll reader signal that is received by the RFID toll module, which responds by transmitting a unique identifier. The unique identifier is associated with the mobile device at a toll account maintained by a toll service backend server.” which teaches that only the mobile identifier is transmitted to the toll station/toll reader, the identity of the user is not included in the response (Abstract of Geist)); and
          communicating, via the electronic communications device, the order data to allow the electronic communications device to send the order data to a payment provider (By disclosing, “Embodiments include a system for automated payment of tolls that includes a toll reader at a toll station, and a RFID toll module that is coupled to a mobile device. The mobile device executes a toll application, and the RFID toll module includes at least one RFID tag that is configured to communicate with the toll reader using a RFID protocol for a toll transaction.” ([0026] of Geist); and “Upon completion of a toll transaction, the RFID toll module indicates the transaction to the mobile device, which forwards toll transaction information to the toll service backend server for payment from the toll account to the toll agency” (Abstract of Geist).  
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of verifying the device reader identifier, in view of Geist to include techniques of receiving, based on the device reader identifying data, order data from a terminal comprising the device reader; and communicating, via the electronic communications device, the order data to allow the electronic communications device to send the order data to a payment provider. Doing so would result in an improved invention because this would allow the order data to be processed so the transaction can be conducted.

Regarding claim(s) 18 and 22, Chitilian discloses:
          receiving, via the electronic communications device, payment confirmation data from the payment provider (By disclosing, “In block 290, upon a successful conducting of the transaction, the payment processing system 140 transmits a notification of the successful completion of the transaction to the user computing device 110” ([0135] and Fig. 2 of Chitilian)); and
          communicating receipt data to the electronic communications device for display on a display of the electronic communications device (By disclosing, “The notification provides the details of the transaction, such as the transaction amount, the product purchased, and other suitable details. The notification allows the user 101 an opportunity to quickly dispute the charge” ([0135] of Chitilian)).  

Regarding claim(s) 19 and 23, Chitilian does not disclose:
          wherein the magnetic signature comprises measurements of the magnetic field for three physical axes, the measurements made by a magnetic field sensor in the electronic communications device.  
          However, Dods teaches:
          wherein the magnetic signature comprises measurements of the magnetic field for three physical axes, the measurements made by a magnetic field sensor in the electronic communications device (By disclosing, “The present disclosure provides a solution for detecting, selecting and connecting to peripheral devices from a portable electronic device. A magnetic sensor in the portable electronic device is used to detect the location of nearby peripheral devices” ([0014] of Dods); “The peripheral device 600, described in more detail below, includes a magnet which generates a magnetic field having one or more distinct characteristics that may be uniquely associated with the peripheral device 600… When the one or more distinct characteristics of the magnetic field generated by a particular peripheral device 600 are known, e.g. stored in memory 110, the processor 102 can identify the particular peripheral device 600 associated with the detected magnetic fields… The time varying magnetic field provides a distinct magnetic signature which is uniquely associated with a particular peripheral device 600” ([0049] of Dods)).and “The magnetic sensor 302, in at least some examples, may be a three-axis magnetometer having three mutually orthogonal sensing axes denoted "x", "y" and "z". The direction and strength of a magnetic field detected by the magnetic sensor 302 can be represented by the three axis values Hx, Hy and Hz.” ([0048] of Dods)).  
           Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Chitilian in view of Dods to include techniques of wherein the magnetic signature comprises measurements of the magnetic field for three physical axes, the measurements made by a magnetic field sensor in the electronic communications device.  Doing so would result in an improved invention because this would allow the electronic communication device measure a more accurate magnetic field of the location by using the three-dimensional axes.        

Claim(s) 20 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chitilian (US 20160012426), in view of Dods (US 20120284427), further in view of Geist (US 20150088617), and Boes (CN 105051779). 
Regarding claim(s) 20 and 24, Chitilian does not disclose:
          wherein the device reader database comprises crowdsourced data compiled from magnetic field data received from a plurality of customer devices. 
          However, Boes teaches: 
          wherein the device reader database comprises crowdsourced data compiled from data received from a plurality of customer devices (By disclosing, “The client then transmits the beacon identification code to the PSS 120 (step 302).” ([0112] and Fig. 3A of the original document of Boes); “As described above, in response to receiving the beacon identification code, the PSS 120 looks up the beacon location in the beacon database 265 with the beacon identification code” ([0137] and Fig. 4B of the original document of Boes); “The PN 200 may further include a plurality of client devices 102, each of which is used by one user 230” ([0077] of the original document of Boes)).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of receiving magnetic field data from a customer device in view of Boes to include a device reader database comprises crowdsourced data compiled from data received from a plurality of customer devices. Doing so would result in an improved invention because this would allow the claimed invention being used by all the registered customers, thus expanding the scope of the claimed invention.


Response to Arguments
Applicant’s arguments with regard to the 35 U.S.C. § 103 rejection have been considered but are moot in view of new grounds of rejection initiated by applicant’s amendment to the claims.
	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 10034268 to Hazlewood for disclosing enabling communication with a user device using that user device’s magnetometer.
US 20150186874 to Govindarajan for disclosing wireless beacon communications through magnetic card readers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUAN ZHANG whose telephone number is (571)272-4642. The examiner can normally be reached Mon - Fri 10 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 5712701492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUAN ZHANG/Examiner, Art Unit 3685